                           THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cv-566-FL


SHARON MCCORMICK,                                    §
                                                     §
                         Plaintiff,                  §
                                                     §
                 v.                                  §
                                                     §
C. R. BARD, INC.,                                    §
                                                     §
                         Defendant.                  §

                                          ORDER

        Upon consideration of the Parties’ Joint Motion to Stay Discovery and All Pretrial

Deadlines (the “Joint Motion”), and it appearing to the Court that granting the relief would be just

and proper, it is,

        ORDERED that the Joint Motion is GRANTED and that discovery and all pretrial

deadlines are hereby stayed for 30 days from entry of this Order.


                        27thday of ________________,
        SO ORDERED this ___         February         2020.



                                              ________________________________
                                              HON. JUDGE LOUISE WOOD FLANAGAN




                                                 1
